In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00053-CR



                         ZAFRES LAMONN MCDONALD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 188th District Court
                                    Gregg County, Texas
                                  Trial Court No. 50098-A




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




____________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       Zafres Lamonn McDonald entered an open plea of guilty to unauthorized use of a motor

vehicle and pled true to the State’s habitual-offender punishment-enhancement allegations. See

TEX. PENAL CODE ANN. § 31.07. After hearing evidence on punishment, the trial court sentenced

McDonald to eighteen years’ imprisonment. McDonald appeals.

       In addition to this appeal, in companion cause numbers 06-21-00052-CR, 06-21-00054-

CR, and 06-21-00055-CR, McDonald appeals his convictions for two counts of evading arrest or

detention with a motor vehicle and credit card abuse. McDonald has filed a single brief raising a

sole issue common to all his appeals. He argues that the trial court erred by failing to enforce an

alleged plea agreement.

       We addressed this issue in detail in our opinion of this date on McDonald’s appeal in

cause number 06-21-00052-CR. For the reasons stated therein, we likewise conclude that the

trial court properly concluded that there was no binding plea agreement in this case. As a result,

we overrule McDonald’s sole point of error on appeal. Even so, we must modify the trial court’s

judgment to reflect the proper degree of offense.

       McDonald’s judgment lists the degree of offense as a second-degree felony, but

McDonald’s charge for unauthorized use of motor vehicle was a state jail felony. See TEX.

PENAL CODE ANN. § 31.07(b).         As a result of the State’s habitual-offender punishment-

enhancement allegations, McDonald’s offense was punishable as “a felony of the second

degree.” TEX. PENAL CODE ANN. § 12.425(b). While the enhancement allegations were used to

elevate McDonald’s punishment range, they did not change the classification of the underlying

                                                2
offense. See id.; Ford v. State, 334 S.W.3d 230, 234–35 (Tex. Crim. App. 2011); Bledsoe v.

State, 480 S.W.3d 638, 642 n.11 (Tex. App.—Texarkana 2015, pet. ref’d). As a result, the

judgment’s recitation that McDonald’s offense was a second-degree felony is incorrect.

       “This Court has the power to correct and modify the judgment of the trial court for

accuracy when the necessary data and information are part of the record.” Anthony v. State, 531

S.W.3d 739, 743 (Tex. App.—Texarkana 2016, no pet.) (citing TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d)).      “The authority of an appellate court to reform incorrect

judgments is not dependent upon the request of any party, nor does it turn on the question of

whether a party has or has not objected in the trial court.” Id. (quoting Asberry, 813 S.W.2d at

529–30).

       We modify the trial court’s judgment to reflect that McDonald was convicted of a state

jail felony. As modified, we affirm the trial court’s judgment.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       January 10, 2022
Date Decided:         March 2, 2022

Do Not Publish




                                                3